               Case 20-11177-KBO         Doc 183        Filed 06/17/20    Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


 In re:                                                 Chapter 11

 AKORN, INC. et al.,                                    Case No. 20-11177 (KBO)

                                                        (Jointly Administered)




           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that Eckert Seamans Cherin & Mellott, LLC, hereby appears

in the above-captioned chapter 11 case as counsel for DXC Technology Services, LLC (“DXC”),

a party-in-interest herein, pursuant to section 1109(b) of title 11 of the United States Code (as

amended, the “Bankruptcy Code”), Rules 2002, 3017(a), 9007 and 9010 of the Federal Rules of

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and requests that copies of any and

all notices and papers filed or entered in these cases and all papers served or required to be served

in these cases be given to and served upon the following:

                       Christopher L. Perkins, Esq.
                       Eckert Seamans Cherin & Mellott, LLC
                       919 East Main Street, Suite 1300
                       Richmond, Virginia 23219
                       cperkins@eckertseamans.com
                       Phone: (804) 788-9636
                       Fax: (804) 698-2950

          PLEASE TAKE FURTHER NOTICE that, in accordance with section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

petition, pleading, complaint, conference, hearing, application, motion, request, or demand

(collectively, the “Filings”), whether formal or informal, written or oral, or transmitted or



                                                    1
              Case 20-11177-KBO          Doc 183        Filed 06/17/20   Page 2 of 4




conveyed by mail, delivery, telephone, telecopy, or otherwise which affect or seek to affect in any

way any rights or interests of DXC.

       PLEASE TAKE FURTHER NOTICE that the filing of this Notice of Appearance shall

not constitute (a) a waiver of rights to have any and all final orders in any and all non-core matters

entered only after de novo review by a United States District Court; (b) a waiver of rights to trial

by jury in any proceeding as to any and all matters so triable; (c) a waiver of rights to have the

reference withdrawn by the United States District Court in any matter or proceeding subject to

mandatory or discretionary withdrawal; (d) a waiver of any rights, claims actions, defenses, setoffs,

or recoupments; or (e) a consent by DXC to the jurisdiction of the United States Bankruptcy Court

for the District of Delaware with respect to any proceeding commenced in these cases against or

otherwise involving DXC, all of which rights and consents DXC expressly reserves.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers shall not be construed as an appointment of any person or entity as authorized

agents of DXC, either expressly or impliedly, for purposes of receiving service of process pursuant

to Rule 7004 of the Bankruptcy Rule or Rule 4 of the Federal Rules of Civil Procedure.




                                                    2
            Case 20-11177-KBO   Doc 183       Filed 06/17/20   Page 3 of 4




Date: June 17, 2020                ECKERT SEAMANS CHERIN &
                                   MELLOTT, LLC

                                   /s/ Tara L. Lattomus
                                   Tara L. Lattomus (Bar No. 3515)
                                   222 Delaware Avenue, 7th Floor
                                   Wilmington, DE 19801
                                   Tel: (302) 574-7403
                                   Fax: (302) 574-7401
                                   Email: tlattomus@eckertseamans.com

                                   and

                                   Christopher L. Perkins, Esq.
                                   919 East Main Street, Suite 1300
                                   Richmond, Virginia 23219
                                   Tel: (804) 788-9636
                                   Fax: (804) 698-2950
                                   E-mail: cperkins@eckertseamans.com

                                   Counsel for DXC Technology Services, LLC




                                          3
             Case 20-11177-KBO         Doc 183       Filed 06/17/20   Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of June, 2020, a copy of the foregoing Notice of

Appearance and Request for Service of Papers was duly served on all parties receiving electronic

notification in these cases from the Court ECF system.



                                               /s/ Tara L. Lattomus
                                               Tara L. Lattomus (Bar No. 3515)




                                                 4
